PER CURIAM.
The appellant challenges an order of the Unemployment Appeals Commission by which he was denied Alternative Trade Adjustment Assistance (ATAA) benefits. The commission properly rejected a finding by the appeals referee that the appellant obtained reemployment within twenty-six weeks of his discharge and therefore qualified for ATAA benefits. The commission did not, however, address an additional and apparently alternative finding by the referee that the appellant was not provided timely notice of the twenty-six-week-reemployment deadline as required by 19 U.S.C. § 2275. The referee’s finding regarding this lack of notice is supported by competent, substantial record evidence. Because we cannot conclusively determine whether the failure to provide this notice entitles the appellant to the benefits he seeks, we remand this case for further proceedings in which that issue is addressed.
The order under review is accordingly affirmed in part and reversed in part, and this case is remanded.
BARFIELD, ALLEN, and THOMAS, JJ., concur.